82 Mich. App. 605 (1978)
267 N.W.2d 149
GERLACH
v.
GERLACH
Docket No. 31194.
Michigan Court of Appeals.
Decided April 17, 1978.
Hartwig, Crow, Jones & Postelli, for plaintiff.
Tat Parish, for defendant.
Before: M.F. CAVANAGH, P.J., and D.E. HOLBROOK and BEASLEY, JJ.
BEASLEY, J.
Defendant-appellant petitioned for reduction in alimony under a 1966 divorce judgment. After hearing, the trial judge filed an opinion denying a reduction. Defendant-appellant appeals as of right.
The gist of appellant's claim is that a change in circumstances has occurred whereby his income is lessened.[1] There is no question that plaintiff's needs remain and that her economic situation has not significantly improved. Defendant's claim that she could improve her economic situation by remarrying is, of course, without merit; she has no such obligation and any consideration of that factor is irrelevant.
It may be that defendant's income is less than at the time of the divorce, but, if it is, the trial court's finding that defendant's unemployment is largely self-imposed finds support in the evidence. Under these circumstances, voluntary reduction in income is not a proper basis for reduction in alimony.[2]
There was no abuse of discretion here.[3]
Affirmed.
NOTES
[1]  Prettyman v Prettyman, 348 Mich. 206; 83 NW2d 475 (1957), Pohl v Pohl, 13 Mich. App. 662; 164 NW2d 768 (1968).
[2]  Moncada v Moncada, 81 Mich. App. 26; 264 NW2d 104 (1978), Smith v Smith, 299 Ky 715; 187 S.W.2d 271 (1945), Ellenstein v Ellenstein, 210 Minn 265; 297 N.W. 848 (1941).
[3]  Hettiger v Hettiger, 37 Mich. App. 431; 195 NW2d 10 (1971).